[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE
This is a motion to strike an intervening complaint brought CT Page 1938 pursuant to General Statutes 31-293. This section allows an employee or employer to intervene in an action bought by the other if filed within within 30 days of receipt of notice of the original action.
In this case, defendant argues that the plaintiff's intervening complaint should be stricken because it fails to allege when the intervening plaintiff received notice so as to determine if the 30 day period has run.
There is no court order in the file however, permitting the plaintiff to intervene. It is premature at this point to rule on a motion to strike a complaint that may or may not be part of this action.
In Rodia v. Tesco Corp., 11 Conn. App. 391, 391 n. 2 (1987), the Appellate Court noted that when the court (Freedman, J.) was faced with a motion to strike when no order granting the motion to intervene had been issued, he treated the motion to strike as an objection to the motion to intervene.
Following this procedure, the court will treat the present motion as an objection to the plaintiff's intervention. The objection is overruled because the intervening plaintiff has satisfied the court that she complied with Conn. Gen. Stat.31-293. The plaintiff submitted a copy of the letter she received notifying her of this action, dated September 6, 1991.
Her intervening complaint was filed September 12, 1991, in compliance with the 30 day requirement.
For the foregoing reasons, the Motion to Strike is denied.
SCHALLER, JUDGE